Citation Nr: 1043167	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
lumbar degenerative joint disease with intervebral disc syndrome 
(IVDS), formerly rated as lumbago with associated with 
degenerative disc disease, claimed as low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The claims file was then returned to the Agency of 
Original Jurisdiction (AOJ) as designated on the title page.  

By way of background, the Veteran's original February 2001 claim 
seeking service connection for lower back conditions was denied 
by a July 2001 rating decision.  The Veteran perfected his 
appeal.  In December 2003 the Board ordered a remand for further 
development.  That development was sufficiently accomplished.  In 
June 2005 the RO granted service connection for lumbago 
associated with degenerative disc disease and assigned a 20 
percent evaluation.  The Veteran disagreed with the evaluation as 
assigned and perfected his appeal.  This claim is now before the 
Board.  

The the issues of entitlement to Individual 
Unemployability and entitlement to a pension have been 
raised by the record (July 2009 statement), but have not 
been adjudicated by the AOJ.  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's disability has not resulted in forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis, or incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months, or significant 
neurological impairment.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent 
for lumbar degenerative joint disease with intervebral disc 
syndrome, formerly rated as lumbago with degenerative disc 
disease, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claims, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The RO provided pre-and post adjudication VCAA notice by letter, 
dated in April 2004 and May 2006.  However, the notice did not 
include the type of evidence needed to substantiate the claims 
for increase, namely, evidence that the symptoms had increased.  
The notice did include the type of evidence needed to 
substantiate the underlying claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, during 
service.  

The Veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtain the records on his behalf.  The notice included the 
provisions for rating the disabilities and for the effective date 
of the claims.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statements of the case, dated in February 2007, 
April 2008, and February 2010.  Mayfield v. Nicholson, 499 F. 3d 
1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis).

To the extent that the VCAA notice did not include the Diagnostic 
Codes under which the claimant is rated until after adjudication, 
including the supplemental statements of the case, at this stage 
of the appeal, when the Veteran already has notice of the 
pertinent Diagnostic Codes and rating criteria as provided in the 
statement of the case and the supplemental statements of the 
case, there is no reasonable possibility that further notice of 
the exact same information would aid in substantiating the claim.  

Further, the Veteran demonstrated actual knowledge of the 
criteria and of the evidence needed to substantiate his claim for 
an increased evaluation, namely, as demonstrated by his February 
2006 statement, disagreeing with the evaluation, in which he 
stated that his lumbar spine was worse than rated and his April 
2008 statement in which he noted more medical evidence was 
forthcoming regarding the severity of his lumbar spine disorder.  

As the content error did not affect the essential fairness of the 
adjudication of the claim for increase, the presumption of 
prejudicial error as to the content error in the VCAA notice is 
rebutted.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim); Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The Veteran was afforded the 
opportunity to testify at a personal hearing at the RO before the 
undersigned law judge.  The RO obtained his service treatment 
records, all VA records, and treatment records from a private 
chiropractor, as well as the medical documents underlying the 
Veteran's application for Social Security disability benefits.   

The Veteran has not contended - nor is there any record in the 
file to show - that there has been a material change in the 
disability since the March 2009 examination to warrant a 
reexamination.  38 C.F.R. § 3.327(a).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial ratings case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability are 
factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).




Rating Criteria for Disc Disease

During the pendency of the appeal, the criteria for rating a 
disability of the spine were amended in September 2002 and in 
September 2003.  The Board is required to consider the claim in 
light of both the old and new criteria to determine whether an 
increase is warranted.  If the amended rating criteria are 
favorable to the claim, the amended criteria can be applied only 
from and after the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000): VAOPGCPREC 7-2000 (Nov. 10, 
2003).

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, extension 
to 30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  The combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 
4.71a, Plate V.

Old and New Criteria-Disc Disease

Prior to September 2002, degenerative disc disease or 
intervertebral disc syndrome was rated under Diagnostic Code 
5293.

Prior to September 23, 2002, intervertebral disc syndrome 
productive of mild impairment warranted a 10 percent rating; 
moderate impairment with recurring attacks warranted a 20 percent 
rating; severe impairment with recurring attacks, with 
intermittent relief warranted a 40 percent rating; and pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief 
warranted a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

For a lumbosacral strain, with characteristic pain on motion, a 
10 percent rating was warranted; with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating was warranted.  A severe 
lumbosacral strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion warranted a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective before September 23, 2002).

Under the revised provisions of Diagnostic Code 5293, in effect 
from September 23, 2002 to September 25, 2003, intervertebral 
disc syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Effective September 26, 2003, the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a were 
amended by VA. These amendments included the changes made to the 
criteria used to evaluate intervertebral disc syndrome, which had 
become effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The criteria for evaluating intervertebral disc 
disease were essentially unchanged from the September 2002 
revisions, except that the Diagnostic Code for intervertebral 
disc disease was changed from 5293 to 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. 

According to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating episodes having 
a total duration of at least 1 week but less than 2 weeks during 
the past 12 months.

A 20% rating requires evidence of incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.

Note (1) under the Incapacitating Episode Formula defines an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Old Criteria and the General Rating Formula for Diseases and 
Injuries of the Spine (Chronic Low Back Pain)

Under the provisions of Diagnostic Code 5292, in effect before 
September 26, 2003, a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation is assigned for moderate limitation of motion of the 
lumbar spine.  The highest rating allowable pursuant to this 
diagnostic code, 40 percent, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

Finally, the diagnostic criteria pertinent to spinal disabilities 
in general were revised effective September 26, 2003 (as codified 
in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 
5238, 5243 (2004).  Under these relevant provisions, lumbosacral 
strain or spinal stenosis warrant a 20 percent evaluation where 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  See Diagnostic 
Code 5237 for lumbosacral strain; DC 5238 for spinal stenosis; 
and DC 5243 for intervertebral disc syndrome.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may also 
be rated on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  The 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above. 

As discussed below, the preponderance of the competent clinical 
evidence of record is against an increased evaluation for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.

Similarly, the competent clinical evidence of record is against 
an increased evaluation for the Veteran's low back disability 
based on the general rating formula for disease or injury of the 
spine, effective September 26, 2003, for Diagnostic Codes 5237, 
5238, and 5243, as will be discussed below.

Analysis

Service treatment records contain several complaints of back ache 
in 1969 and 1970.  The spine was not tender and the assessment 
was strain.  Upon separation in 1971, his spine was assessed as 
clinically normal.  

Private treatment reports are of record dated August 1985 that 
describe chiropractic manipulations of the Veteran's low back and 
note he had experienced low back pain for years.  

The Veteran was diagnosed with low back pain and degenerative 
disc disease in a January 1998 VA x-ray study.  A May 2000 lumbar 
spine MRI study found panlumbar disc disease with narrowing of 
all discs.  No canal stenosis was found.  The physical therapist 
noted his complaints of pain during September 2000 and November 
2000 sessions, and that his range of motion for flexion extension 
was within normal limits.  A November 2000 VA pain follow-up 
evaluation noted he had normal toe to heel walk.  

The Veteran submitted his claim in February 2001.  

A July 2001 VA treatment report noted his low back was tender and 
he was unable to bend to touch his toes.  However an October 2001 
treatment report noted he could bend to touch his toes.  A March 
2003 report again noted tenderness along the lumbar spine with 
tingling in the extremities.  

Following the remand order, the Veteran was afforded an April 
2004 VA spine examination.  The claims file was reviewed.  The 
Veteran reported constant pain and a flare-up every 3 to 4 days.  
Though he took aspirin for the flare-ups, he took no medication 
for his back.  He described his ability to sit and stand as 
limited to 30 minutes and that he could only lift 10 pounds.  
Upon objective examination, the examiner measured his flexion to 
60 degrees, extension to 25, right lateral bend 25, left lateral 
bend 25, right lateral rotation 30, left lateral rotation to 30.  
He could walk on heels and toes without difficulty.  He was 
unable to walk heel to toe due to recent toe surgery; however 
there was no weakness.  A May 2004 x-ray study also noted 
degenerative changes.   

In June 2005 the RO assigned a 20 percent evaluation under the 
Diagnostic Code 5292 for moderate limitation of motion of the 
lumbar spine, effective the date of claim, February 2001, and 
noted that there was no evidence of incapacitating episodes.  
Following the legislative changes in 2002 and 2003, the RO again 
evaluated the Veteran's lumbar disability at 20 percent under DC 
5243.

The Veteran contends that the evaluation assigned for his back 
disability does not accurately reflect the severity of that 
disability.  The Board finds that the 20 evaluation has been 
appropriate throughout the appeals period.

Prior to September 2002, under Diagnostic Code 5292 the criterion 
for the next higher rating, 40 percent, was severe limitation of 
motion of the lumbar spine.  The Board notes that in the rare 
range of motion testing documented in the file, specifically in 
the April 2004 VA examination following the remand order, the 
Veteran has demonstrated flexion to 60 degrees and extension of 
25 and experiences pain but a nearly full range of motion upon 
lateral flexion in either direction.  Although the Veteran 
reported limitations in the length of time he could sit or stand 
(30 minutes), he could perform his normal activities of daily 
living.  Further, the Veteran had stated that other than aspirin 
for a flare-up, he took no medication for his lumbar spine.  
Veteran reported physical therapy was ineffective.  VA treatment 
reports for the Veteran's lumbar spine were intermittent, though 
pain was routinely noted.  Therefore, his disability cannot be 
rated as severe to establish a higher rating under Diagnostic 
Code 5293 before September 2002.  Notably, however, he has not 
demonstrated any weakness, incoordination, fatigue, or other 
factors producing functional impairment, outside of pain.

The Board finds that, even when functional impairment from pain 
is considered, in light of the substantial level of range of 
motion retained, the limitation of lumbar spine motion is most 
accurately characterized as no more than moderate in severity, 
warranting a 20 percent evaluation under Diagnostic Code 5292.  
See Deluca v. Brown, 8 Vet. App. 202, 206-207 (1995).

There are no other relevant pre-amended code sections for 
consideration here.  Indeed, as the medical evidence does not 
establish ankylosis, DCs 5286 and 5289 are not for application 
and there were no reports of incapacitating episodes requiring 
bedrest prescribed by a physician.

Following the April 2004 VA examination, the Veteran sought VA 
medical treatment for several disorders, including his non-
service connected cervical spine.  His neck experienced pain and 
muscle spasms and these cervical spine muscle spasms ran down to 
the lower back; however muscle spasms were not attributed to his 
lumbar spine.  See also February 2005 Primary Care.  Tenderness 
in lumbar spine was found in VA treatment in July 2004.  Pain in 
the lumbar spine was noted repeatedly and was well established in 
the record.  

The Veteran had private chiropractic treatment from August to 
December 2006.  He reported sharp pain on motion and that the 
pain radiated into the left leg.  The private chiropractor noted 
decreased range of motion for the lumbar spine; however no 
numeric measurement of the Veteran's range was found in the 
reports.

In July 2008 the Veteran underwent a lumbar spine MRI study.  The 
impression was lumbar scoliosis without subluxation and severe 
degenerative disc disease with mild bilateral forminal narrowing 
and disc bulges.

In March 2009 the Veteran was afforded a VA orthopedic 
examination.  The claims file was reviewed.  The Veteran reported 
being able to walk up to 3/4 a mile, though his left leg numbness 
made this difficult.  He was able to climb stairs, drive, dress 
himself and do all the normal activities of daily living.  He was 
not working, and reported spending some time in the yard doing 
some yard work.  The Veteran denied having any surgery on his 
back, though in 2004 he had had steroid injections.  He also 
denied taking any medication for his back.  He reported 
occasionally using a cane.  He described his lower back pain as a 
4 out of 10, a dull ache.  Daily he would experience a flare-up, 
with pain at a 8 out of 10, which was relieved by lying down.  
This flare-up would last a few hours.  

The examiner reported the Veteran walked slowly without a limp.  
He could walk on his toes and his heels and do a full squat.  He 
was also able to get in and out of a chair without difficulty.  
His shoulders and hips were level and there was no muscle spasm.  
The examiner noted a slight loss of lordosis in the lumbar spine.  
He could flex forward 70 degrees, extend 10 degrees, lateral bend 
to the left 20 degrees, and lateral bend to the right 20 degrees. 
 
The examiner found no specific weakness, lack of endurance, 
fatigability, or lack of coordination.  He noted that the Veteran 
reported that his back had worsened over time and that the 
Veteran was able to do all of the normal activities of daily 
living.  

In May 2009 the Veteran underwent a lumbar spine MRI study.  That 
study revealed multiple bulges and stenosis.  In a May 2009 VA 
primary care evaluation, the physician noted no spasm along the 
lumbar spine. In November 2009 his pain in the low back on 
walking and possible stenosis were noted.

The Board observes that in July 2009 the RO granted service 
connection for lumbar degenerative joint disease with IVDS, left 
lower extremity, which had been claimed as left leg circulation 
problems. 

Under the general rating formula effective September 26, 2003, a 
20 percent rating is warranted where the evidence reveals forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or if 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 
5237 for lumbosacral strain; DC 5238 for spinal stenosis; and DC 
5243 for intervertebral disc syndrome.

In order to be entitled to the next-higher 40 percent rating, the 
evidence must show favorable ankylosis of the entire 
thoracolumbar spine.  The evidence of record in this case does 
not establish ankylosis or disability comparable therewith.  
Therefore, even considering additional functional limitation, 
there is no basis for assignment of a 40 percent evaluation.

Also according to the current law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 (spinal 
stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental 
instability), Diagnostic Code 5240 (ankylosing spondylitis), 
Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic Code 
5003), Diagnostic Code 5243 (intervertebral disc syndrome) are 
evaluated under the general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).

The general rating formula is applied with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease:

The Board concludes that the Veteran's range of motion findings 
are appropriately reflected by the 20 percent evaluation 
presently in effect.  Indeed, there was no objective evidence 
demonstrating additional functional limitation due to factors 
such as pain and weakness.  The Board does acknowledge the 
Veteran's consistent complaints of low back pain and recognizes 
his report of flare-ups.  It is also acknowledged that the 
Veteran had some limitations in walking, and sitting.  However, 
the competent evidence does not objectively show additional 
functional limitation during the appeal period, precluding 
assignment of a higher evaluation.

Further, the Veteran did not report any incapacitating episodes, 
requiring bed rest prescribed by a physician and treatment by a 
physician.  Therefore the criteria for the next higher rating 
have not been meet under Diagnostic Code 5293 from September 2002 
or under the Formula for Rating Intervertebral Disc Syndrome from 
September 2003.

The Board is aware that the Veteran's private treating 
chiropractor (2006) reported decreased range of motion, but he 
also did not provide any measurements (e.g., flexion to x 
degrees) nor describe whether these findings were affected by 
pain, weakness, fatigability or incoordination following 
repetitive use.  On the other hand, the VA examination provided 
measurements and detailed findings regarding the extent of the 
Veteran's disability.  The VA examiner also stated there was no 
increased limitation of motion due to pain, weakness, 
fatigability, or incoordination following repetitive use.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Here we find the March 2009 VA examination to 
be highly probative as it is the medical opinion of a competent 
expert, informed by review of the claims file, incorporating a 
highly detailed account of the Veteran's ranges of motion and 
other clinical findings, and is presented with a persuasive 
discussion of the examiner's rationale.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent under 
Diagnostic Code 5292, and under the current General Rating 
Formula and the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, and the benefit- of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 114 (2008).

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The Veteran has not reported any hospitalizations for his lumbar 
spine disability and throughout the entire record he has 
attributed his current lack of employment and his departure from 
his last job in 2001 to a variety of causes, to include his non-
service-connected cervical spine disorder and headache disorder.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the regular 
schedular criteria because the rating criteria reasonably 
describes the Veteran's disability level and the level of 
disability is contemplated by the Rating Schedule and the 
assigned schedular evaluation is therefore adequate and no 
referral for consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) is necessary.  



ORDER

An initial rating in excess of 20 percent for lumbar degenerative 
joint disease with IVDS is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


